DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The application has been examined. Claims 1-20 are pending.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of the U.S. Patent No. 11,140,228.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claims 1-20 of the instant application and claims 1-20 of the U.S. Patent No. 11,140,228 is that the claims of the instant application discloses the scope of the invention to be broader than to the scope of the U.S. Patent No. 11,140,228.  

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 20 of the U.S. Patent No. 11,140,228.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 1 of the instant application and claim 20 of the U.S. Patent No. 11,140,228 is that the claims of the instant application discloses claims which are broader to the claims of the U.S. Patent No. 11,140,228.  
Claim 8 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 20 of the U.S. Patent No. 11,140,228.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 8 of the instant application and claim 20 of the U.S. Patent No. 11,140,228 is that the claims of the instant application discloses claims which are broader to the claims of the U.S. Patent No. 11,140,228.
Claim 15 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 19 of the U.S. Patent No. 11,140,228.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 15 of the instant application and claim 19 of the U.S. Patent No. 11,140,228 is that the claims of the instant application discloses the system implementing the method steps which are broader to the system implementing the method steps of the U.S. Patent No. 11,140,228.

Claims Comparison Table

Instant Application:
17/493,457
U.S. Patent No. 11,140,228 B2
(common inventive entity and assignee)
Claim 1:
A method of communicating with a remote resource to present a graphical representation of a remote data object in a group-based communication interface to a set of users of the group-based communication interface, the method comprising the steps of: receiving, via a group-based communication system, the remote data object share request comprising: a uniform resource locator (URL) indicative of the remote data object stored at the remote resource, a group identifier identifying the set of users of the group-based communication interface, and a share location identifier identifying a share location within the group-based communication interface; transmitting the remote data object share notification to the remote resource, receiving, from the remote resource, remote data object metadata associated with the remote data object; and causing display of the graphical representation of the remote data object at the share location within the group-based communication interface for view by the set of users identified by the group identifier.

Claim 20:
A computer-implemented method for managing communication between a remote data object hosted by a remote resource and a group-based communication interface of a group-based communication system, method comprising: receiving, by at least one processor, a remote data object share request comprising a remote data object identifier associated with the remote data object, a group identifier associated with the group-based communication interface, and a share location identifier; transmitting, by the at least one processor, a remote data object share notification to the remote resource, the remote data object share notification comprising the remote data object identifier; and in response to transmitting the remote data object share notification, receiving, by the at least one processor from the remote resource, remote data object metadata associated with the remote data object, and automatically rendering, by the at least one processor, a remote data object graphical representation associated with the remote data object to a share location of the group-based communication interface, wherein the group-based communication interface comprises at least one of a group-based communication channel or a direct message interface, wherein the share location is determined based on the share location identifier, and wherein the remote data object graphical representation is configured to facilitate user engagement of the remote data object.
Claim 2:
The method of claim 1, wherein the share location is one of a group-based communication channel or a direct message interface.
Claim 3:
The apparatus of claim 1, wherein the share location comprises at least one of a group-based communication channel associated with the group-based communication channel identifier or a direct message interface associated with the direct message identifier.
Claim 4:
The method of claim 1, wherein the remote data object share notification, transmitted to the remote resource, comprises an authentication token authorizing the remote resource to communicate with the group-based communication system.
Claim 13:
The apparatus of claim 1, wherein the remote data object share notification, transmitted to the remote resource, comprises an authentication token authorizing the remote resource to communicate with the group-based communication system.
Claim 5:
The method of claim 4, further comprising the step of enabling user access to the remote data object in response to the remote resource validating the authentication token.
Claim 14:
The apparatus of claim 13, wherein the non-transitory memory and the program code are further configured to, with the at least one processor, cause the apparatus to: facilitate the user engagement of the remote data object in response to the remote resource validating the authentication token.
Claim 6:
The method of claim 1, further comprising the steps of: receiving, from the remote resource, remote preview metadata for the remote data object; generating, based on the remote preview metadata, a remote preview, and automatically rendering the remote preview in response to a remote preview request.
Claim 15:
The apparatus of claim 1, wherein the non-transitory memory and the program code are further configured to, with the at least one processor, cause the apparatus to: in response to receiving a remote preview request for the remote data object, transmit a remote metadata request for the remote data object to the remote resource; receive, from the remote resource, remote preview metadata for the remote data object, generate, based on the remote preview metadata, a remote preview, and automatically render the remote preview in response to the remote preview request.
Claim 7:
The method of claim 6, wherein the remote preview comprises image data or remote preview markup data.
Claim 16:
The apparatus of claim 15, wherein the remote preview metadata for the remote data object comprises remote preview markup data for the remote preview.
Claim 8:
One or more non-transitory computer-readable media storing computer-executable instructions that, when executed by a processor, perform a method of communicating with a remote resource to present a graphical representation of a remote data object in a group-based communication interface to a set of users of the group-based communication interface, the method comprising the steps of: receiving, via a group-based communication system, the remote data object share request comprising: a uniform resource locator (URL) indicative of the remote data object stored at the remote resource, a group identifier identifying the set of users of the group-based communication interface, and a share location identifier identifying a share location within the group-based communication interface; transmitting the remote data object share notification to the remote resource, receiving, from the remote resource, remote data object metadata associated with the remote data object; and causing display of the graphical representation of the remote data object at the share location within the group-based communication interface for view by the set of users identified by the group identifier.
Claim 1:
An apparatus for managing communication between a remote data object hosted by a remote resource and a group-based communication interface of a group-based communication system, the apparatus comprising at least one processor and at least one non-transitory memory including program code, the at least one non-transitory memory and the program code configured to, with the at least one processor, cause the apparatus to at least: receive a remote data object share request comprising a remote data object identifier associated with the remote data object, a group identifier associated with the group-based communication interface, and a share location identifier; transmit a remote data object share notification to the remote resource, the remote data object share notification comprising the remote data object identifier; and in response to transmitting the remote data object share notification, receive from the remote resource remote data object metadata associated with the remote data object, and automatically render a remote data object graphical representation associated with the remote data object to a share location of the group-based communication interface, wherein the group-based communication interface comprises at least one of a group-based communication channel or a direct message interface, wherein the share location is determined based on the share location identifier, and wherein the remote data object graphical representation is configured to facilitate user engagement of the remote data object.
Claim 9:
The media of claim 8, wherein the share location is one of a group-based communication channel or a direct message interface.
Claim 3:
The apparatus of claim 1, wherein the share location comprises at least one of a group-based communication channel associated with the group-based communication channel identifier or a direct message interface associated with the direct message identifier.
Claim 11:
The media of claim 8, wherein the remote data object share notification, transmitted to the remote resource, comprises an authentication token authorizing the remote resource to communicate with the group-based communication system.
Claim 13:
The apparatus of claim 1, wherein the remote data object share notification, transmitted to the remote resource, comprises an authentication token authorizing the remote resource to communicate with the group-based communication system.
Claim 12:
The media of claim 11, wherein the method further comprises the step of enabling user access to the remote data object in response to the remote resource validating the authentication token.
Claim 14:
The apparatus of claim 13, wherein the non-transitory memory and the program code are further configured to, with the at least one processor, cause the apparatus to: facilitate the user engagement of the remote data object in response to the remote resource validating the authentication token.
Claim 13:
The media of claim 8, wherein the method further comprises the steps of: receiving, from the remote resource, remote preview metadata for the remote data object; generating, based on the remote preview metadata, a remote preview, and automatically rendering the remote preview in response to a remote preview request.
Claim 15:
The apparatus of claim 1, wherein the non-transitory memory and the program code are further configured to, with the at least one processor, cause the apparatus to: in response to receiving a remote preview request for the remote data object, transmit a remote metadata request for the remote data object to the remote resource; receive, from the remote resource, remote preview metadata for the remote data object, generate, based on the remote preview metadata, a remote preview, and automatically render the remote preview in response to the remote preview request.
Claim 14:
The media of claim 13, wherein the remote preview comprises image data or remote preview markup data.
Claim 16:
The apparatus of claim 15, wherein the remote preview metadata for the remote data object comprises remote preview markup data for the remote preview.
Claim 15:
A system comprising at least one processor and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the at least one processor, perform a method of communicating with a remote resource to present a graphical representation of a remote data object in a group-based communication interface to a set of users of the group-based communication interface, the method comprising the steps of: receiving, via a group-based communication system, the remote data object share request comprising: a uniform resource locator (URL) indicative of the remote data object stored at the remote resource, a group identifier identifying the set of users of the group-based communication interface, and a share location identifier identifying a share location within the group-based communication interface; transmitting the remote data object share notification to the remote resource, receiving, from the remote resource, remote data object metadata associated with the remote data object; and causing display of the graphical representation of the remote data object at the share location within the group-based communication interface for view by the set of users identified by the group identifier.
Claim 19:
A system for managing communication between a remote data object hosted by a remote resource and a group-based communication interface of a group-based communication system, the system comprising at least one repository and at least one server having at least one processor and at least one non-transitory memory including program code, the at least one non-transitory memory and the program code configured to, with the at least one processor, cause the system to at least: receive a remote data object share request comprising a remote data object identifier associated with the remote data object, a group identifier associated with the group-based communication interface, and a share location identifier; transmit a remote data object share notification to the remote resource, the remote data object share notification comprising the remote data object identifier; and in response to transmitting the remote data object share notification, receive from the remote resource, via the share application programming interface, remote data object metadata associated with the remote data object, and automatically render a remote data object graphical representation associated with the remote data object to a share location of the group-based communication interface, wherein the group-based communication interface comprises at least one of a group-based communication channel or a direct message interface, wherein the share location is determined based on the share location identifier, and wherein the remote data object graphical representation is configured to facilitate user engagement of the remote data object.
Claim 16:
The system of claim 15, wherein the share location is one of a group-based communication channel or a direct message interface.
Claim 3:
The apparatus of claim 1, wherein the share location comprises at least one of a group-based communication channel associated with the group-based communication channel identifier or a direct message interface associated with the direct message identifier.
Claim 18:
The system of claim 15, wherein the remote data object share notification, transmitted to the remote resource, comprises an authentication token authorizing the remote resource to communicate with the group-based communication system; and further comprising the step of facilitating user engagement of the remote data object in response to the remote resource validating the authentication token.
Claim 13:
The apparatus of claim 1, wherein the remote data object share notification, transmitted to the remote resource, comprises an authentication token authorizing the remote resource to communicate with the group-based communication system.

Claim 14:
The apparatus of claim 13, wherein the non-transitory memory and the program code are further configured to, with the at least one processor, cause the apparatus to: facilitate the user engagement of the remote data object in response to the remote resource validating the authentication token.


Claim 19:
The system of claim 15, further comprising the steps of: receiving, from the remote resource, remote preview metadata for the remote data object; generating, based on the remote preview metadata, a remote preview, and automatically rendering the remote preview in response to a remote preview request.
Claim 15:
The apparatus of claim 1, wherein the non-transitory memory and the program code are further configured to, with the at least one processor, cause the apparatus to: in response to receiving a remote preview request for the remote data object, transmit a remote metadata request for the remote data object to the remote resource; receive, from the remote resource, remote preview metadata for the remote data object, generate, based on the remote preview metadata, a remote preview, and automatically render the remote preview in response to the remote preview request.

Claim 20:
The system of claim 19, wherein the remote preview comprises image data or remote preview markup data.

Claim 16:
The apparatus of claim 15, wherein the remote preview metadata for the remote data object comprises remote preview markup data for the remote preview.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by Johansson et al. (2017/0228266, hereinafter Johansson) in view of Parker et al. (2010/0333131, hereinafter Parker). 

Regarding claim 1, Johansson discloses a method of communicating with a remote resource to present a graphical representation (Johansson, para. 24) of a remote data object (Johansson, para. 43)  in a group-based communication interface (Johansson, para. 47) to a set of users (Johansson, para. 48) of the group-based communication interface, the method comprising the steps of:
receiving, via a group-based communication system, the remote data object share request (Johansson discloses that the application receives, through the user interface element, a selection of a data object for sharing 708, where sharing includes providing an application of the computing device or application for a recipient computing device with the ability to interact with the data object) (Johansson, para. 46);
transmitting the remote data object share notification to the remote resource (Johansson discloses that the application receives, through the user interface element, a selection of a data object for sharing 708, where sharing includes providing an application of the computing device or application for a recipient computing device with the ability to interact with the data object) (Johansson, para. 46),
receiving, from the remote resource, remote data object metadata associated with the remote data object (Johansson discloses that the remote data storage 648 maintains metadata associated with data objects stored by the remote data storage service 648, where the metadata indicates a converted data object generated by the file conversion service 620) (Johansson, para. 43).
Johansson does not explicitly disclose receiving, via a group-based communication system, the remote data object share request comprising: a uniform resource locator (URL) indicative of the remote data object stored at the remote resource, a group identifier identifying the set of users of the group-based communication interface, and a share location identifier identifying a share location within the group-based communication interface; and causing display of the graphical representation of the remote data object at the share location within the group-based communication interface for view by the set of users identified by the group identifier.
In analogous art, Parker teaches receiving, via a group-based communication system, the remote data object share request comprising:
a uniform resource locator (URL) indicative of the remote data object stored at the remote resource (Parker discloses that the content sharing access service 202 facilitates the various types of interactions by customers based on an API and/or interactive interactions based on the graphical user interface provided to the customers (i.e., web pages (URL) hosted by the content sharing access service 202)) (Parker, para. 48),
a group identifier identifying the set of users of the group-based communication interface (Parker discloses that the content sharing access service 202 provides other information in a secure shared content group such as identifiers that are used to determine a location of where the shared content resides (i.e., network address of the sharing device, etc.), as well as other information that may identify receiving devices that are in the secured content sharing group; the access control information includes an identifier or information that is uniquely associated with the secure content sharing group such as randomly generated identifier, customer identifier, an identifier associated with the sharing receiving device, etc.) (Parker, para. 49, 59), and
a share location identifier identifying a share location within the group-based communication interface (Parker discloses that the content sharing access service 202 provides other information in a secure shared content group such as identifiers that are used to determine a location of where the shared content resides (i.e., network address of the sharing device, etc.), as well as other information that may identify receiving devices that are in the secured content sharing group; the access control information includes an identifier or information that is uniquely associated with the secure content sharing group such as randomly generated identifier, customer identifier, an identifier associated with the sharing receiving device, etc.) (Parker, para. 49, 59); and
causing display of the graphical representation of the remote data object at the share location within the group-based communication interface for view by the set of users identified by the group identifier (Parker discloses that the content sharing access service 202 facilitates the various types of interactions by customers based on an API and/or interactive interactions based on the graphical user interface provided to the customers (i.e., web pages hosted by the content sharing access service 202)) (Parker, para. 48).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Parker related to receiving the remote data object share request comprising a URL, group identifier, share location identifier and causing to display for view by the set of identified users and to combine with Johansson in order to increase the efficiency of securely sharing data among the connected devices (Parker, para. 4, 6).

Regarding claim 2, Johansson and Parker discloses the method of claim 1, wherein the share location is one of a group-based communication channel or a direct message interface (Parker discloses that the customer premises 116 may directly be connected to the communication system 108) (Parker, para. 30).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Parker related to the share location is one of a group-based communication channel or a direct message interface and to combine with Johansson and Parker in order to increase the efficiency of securely sharing data among the connected devices (Parker, para. 4, 6).

Regarding claim 3, Johansson and Parker discloses the method of claim 1, wherein the group identifier is a workspace identifier within the group-based communication system (Parker discloses that the content sharing access service 202 provides other information in a secure shared content group such as identifiers that are used to determine a location of where the shared content resides (i.e., network address of the sharing device, etc.), as well as other information that may identify receiving devices that are in the secured content sharing group) (Parker, para. 49).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Parker related to the group identifier is a workspace identifier within the group=based communication system and to combine with Johansson and Parker in order to increase the efficiency of securely sharing data among the connected devices (Parker, para. 4, 6).

Regarding claim 4, Johansson and Parker discloses the method of claim 1, wherein the remote data object share notification, transmitted to the remote resource, comprises an authentication token authorizing the remote resource to communicate with the group-based communication system (Parker discloses that the access control information causes and/or otherwise allow the receiving device(s) to determine a cryptographic key to be used for encrypting/decrypting content that it shares with other receiving devices in the group) (Parker, para. 44).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Parker related to the remote data object share notification comprises an authentication token authorizing the remote resource to communicate with the group-based communication system and to combine with Johansson and Parker in order to increase the efficiency of securely sharing data among the connected devices (Parker, para. 4, 6).

Regarding claim 5, Johansson and Parker discloses the method of claim 4, further comprising the step of enabling user access to the remote data object in response to the remote resource validating the authentication token (Parker discloses that the receiving devices 118a and 118b may authenticate the identity of the other device by using their cryptographic keys to generate /validate digital signatures) (Parker, para. 76).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Parker related to validating the authentication token to enable user access to the remote data object and to combine with Johansson and Parker in order to increase the efficiency of securely sharing data among the connected devices (Parker, para. 4, 6).

Regarding claim 6, Johansson and Parker discloses the method of claim 1, further comprising the steps of:
receiving, from the remote resource, remote preview metadata for the remote data object (Johansson discloses that after verifying the information, the requested information is returned to the user, such as results listing in a web page that the user is able to view via a browser on the user device) (Johansson, para. 62);
generating, based on the remote preview metadata, a remote preview (Johansson discloses that after verifying the information, the requested information is returned to the user, such as results listing in a web page that the user is able to view via a browser on the user device) (Johansson, para. 62), and automatically rendering the remote preview in response to a remote preview request (Johansson discloses that after verifying the information, the requested information is returned to the user, such as results listing in a web page that the user is able to view via a browser (rendering) on the user device) (Johansson, para. 62).

Regarding claim 7, Johansson and Parker discloses the method of claim 6, wherein the remote preview comprises image data or remote preview markup data (Johansson discloses that the data store receives instructions from the application server 1108 and obtains, updates, or otherwise process data (remote preview markup data)) in response to the request(s)) (Johansson, para. 62).

Regarding claim 8, Johansson discloses one or more non-transitory computer-readable media (Johansson, para. 63) storing computer-executable instructions that, when executed by a processor (Johansson, para. 68), perform a method of communicating with a remote resource to present a graphical representation (Johansson, para. 24) of a remote data object (Johansson, para. 43) in a group-based communication interface (Johansson, para. 47) to a set of users of the group-based communication interface, the method comprising the steps of:
receiving, via a group-based communication system, the remote data object share request (Johansson discloses that the application receives, through the user interface element, a selection of a data object for sharing 708, where sharing includes providing an application of the computing device or application for a recipient computing device with the ability to interact with the data object) (Johansson, para. 46);
 transmitting the remote data object share notification to the remote resource (Johansson discloses that the application receives, through the user interface element, a selection of a data object for sharing 708, where sharing includes providing an application of the computing device or application for a recipient computing device with the ability to interact with the data object) (Johansson, para. 46), and 
receiving, from the remote resource, remote data object metadata associated with the remote data object (Johansson discloses that the remote data storage 648 maintains metadata associated with data objects stored by the remote data storage service 648, where the metadata indicates a converted data object generated by the file conversion service 620) (Johansson, para. 43).
Johansson does not explicitly disclose receiving, via a group-based communication system, the remote data object share request comprising: a uniform resource locator (URL) indicative of the remote data object stored at the remote resource, a group identifier identifying the set of users of the group-based communication interface, and a share location identifier identifying a share location within the group-based communication interface; and causing display of the graphical representation of the remote data object at the share location within the group-based communication interface for view by the set of users identified by the group identifier.
In analogous art, Parker teaches receiving, via a group-based communication system, the remote data object share request comprising:
a uniform resource locator (URL) indicative of the remote data object stored at the remote resource (Parker discloses that the content sharing access service 202 facilitates the various types of interactions by customers based on an API and/or interactive interactions based on the graphical user interface provided to the customers (i.e., web pages (URL) hosted by the content sharing access service 202)) (Parker, para. 48),
a group identifier identifying the set of users of the group-based communication interface (Parker discloses that the content sharing access service 202 provides other information in a secure shared content group such as identifiers that are used to determine a location of where the shared content resides (i.e., network address of the sharing device, etc.), as well as other information that may identify receiving devices that are in the secured content sharing group; the access control information includes an identifier or information that is uniquely associated with the secure content sharing group such as randomly generated identifier, customer identifier, an identifier associated with the sharing receiving device, etc.) (Parker, para. 49, 59), and
a share location identifier identifying a share location within the group-based communication interface (Parker discloses that the content sharing access service 202 provides other information in a secure shared content group such as identifiers that are used to determine a location of where the shared content resides (i.e., network address of the sharing device, etc.), as well as other information that may identify receiving devices that are in the secured content sharing group; the access control information includes an identifier or information that is uniquely associated with the secure content sharing group such as randomly generated identifier, customer identifier, an identifier associated with the sharing receiving device, etc.) (Parker, para. 49, 59); and
causing display of the graphical representation of the remote data object at the share location within the group-based communication interface for view by the set of users identified by the group identifier (Parker discloses that the content sharing access service 202 facilitates the various types of interactions by customers based on an API and/or interactive interactions based on the graphical user interface provided to the customers (i.e., web pages hosted by the content sharing access service 202)) (Parker, para. 48).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Parker related to receiving the remote data object share request comprising a URL, group identifier, share location identifier and causing to display for view by the set of identified users and to combine with Johansson in order to increase the efficiency of securely sharing data among the connected devices (Parker, para. 4, 6).

Regarding claim 9, Johansson and Parker discloses the media of claim 8, wherein the share location is one of a group-based communication channel or a direct message interface (Parker discloses that the content sharing access service 202 facilitates the various types of interactions by customers based on an API and/or interactive interactions based on the graphical user interface provided to the customers (i.e., web pages hosted by the content sharing access service 202)) (Parker, para. 48).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Parker related to receiving the remote data object share request comprising a URL, group identifier, share location identifier and causing to display for view by the set of identified users and to combine with Johansson in order to increase the efficiency of securely sharing data among the connected devices (Parker, para. 4, 6).

Regarding claim 10, Johansson and Parker discloses the media of claim 8, wherein the group identifier is a workspace identifier within the group-based communication system (Parker discloses that the content sharing access service 202 provides other information in a secure shared content group such as identifiers that are used to determine a location of where the shared content resides (i.e., network address of the sharing device, etc.), as well as other information that may identify receiving devices that are in the secured content sharing group) (Parker, para. 49).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Parker related to the group identifier is a workspace identifier within the group=based communication system and to combine with Johansson and Parker in order to increase the efficiency of securely sharing data among the connected devices (Parker, para. 4, 6).

Regarding claim 11, Johansson and Parker discloses the media of claim 8, wherein the remote data object share notification, transmitted to the remote resource, comprises an authentication token authorizing the remote resource to communicate with the group-based communication system (Parker discloses that the access control information causes and/or otherwise allow the receiving device(s) to determine a cryptographic key to be used for encrypting/decrypting content that it shares with other receiving devices in the group) (Parker, para. 44).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Parker related to the remote data object share notification comprises an authentication token authorizing the remote resource to communicate with the group-based communication system and to combine with Johansson and Parker in order to increase the efficiency of securely sharing data among the connected devices (Parker, para. 4, 6).

Regarding claim 12, Johansson and Parker discloses the media of claim 11, wherein the method further comprises the step of enabling user access to the remote data object in response to the remote resource validating the authentication token (Parker discloses that the receiving devices 118a and 118b may authenticate the identity of the other device by using their cryptographic keys to generate /validate digital signatures) (Parker, para. 76).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Parker related to validating the authentication token to enable user access to the remote data object and to combine with Johansson and Parker in order to increase the efficiency of securely sharing data among the connected devices (Parker, para. 4, 6).

Regarding claim 13, Johansson and Parker discloses the media of claim 8, wherein the method further comprises the steps of:
receiving, from the remote resource, remote preview metadata for the remote data object (Johansson discloses that after verifying the information, the requested information is returned to the user, such as results listing in a web page that the user is able to view via a browser on the user device) (Johansson, para. 62);
generating, based on the remote preview metadata, a remote preview (Johansson discloses that after verifying the information, the requested information is returned to the user, such as results listing in a web page that the user is able to view via a browser on the user device) (Johansson, para. 62), and automatically rendering the remote preview in response to a remote preview request (Johansson discloses that after verifying the information, the requested information is returned to the user, such as results listing in a web page that the user is able to view via a browser (rendering) on the user device) (Johansson, para. 62).

Regarding claim 14, Johansson and Parker discloses the media of claim 13, wherein the remote preview comprises image data or remote preview markup data (Johansson discloses that the data store receives instructions from the application server 1108 and obtains, updates, or otherwise process data (remote preview markup data)) in response to the request(s)) (Johansson, para. 62).

Regarding claim 15, Johansson discloses a system comprising at least one processor (Johansson, para. 68) and one or more non-transitory computer-readable media (Johansson, para. 63)  storing computer-executable instructions that, when executed by the at least one processor, perform a method of communicating with a remote resource to present a graphical representation (Johansson, para. 24) of a remote data object (Johansson, para. 43) in a group-based communication interface (Johansson, para. 47) to a set of users of the group-based communication interface, the method comprising the steps of:
receiving, via a group-based communication system, the remote data object share request (Johansson discloses that the application receives, through the user interface element, a selection of a data object for sharing 708, where sharing includes providing an application of the computing device or application for a recipient computing device with the ability to interact with the data object) (Johansson, para. 46);
transmitting the remote data object share notification to the remote resource (Johansson discloses that the application receives, through the user interface element, a selection of a data object for sharing 708, where sharing includes providing an application of the computing device or application for a recipient computing device with the ability to interact with the data object) (Johansson, para. 46), and
receiving, from the remote resource, remote data object metadata associated with the remote data object (Johansson discloses that the remote data storage 648 maintains metadata associated with data objects stored by the remote data storage service 648, where the metadata indicates a converted data object generated by the file conversion service 620) (Johansson, para. 43).
Johansson does not explicitly disclose receiving, via a group-based communication system, the remote data object share request comprising: a uniform resource locator (URL) indicative of the remote data object stored at the remote resource, a group identifier identifying the set of users of the group-based communication interface, and a share location identifier identifying a share location within the group-based communication interface; and causing display of the graphical representation of the remote data object at the share location within the group-based communication interface for view by the set of users identified by the group identifier.
In analogous art, Parker teaches receiving, via a group-based communication system, the remote data object share request comprising:
a uniform resource locator (URL) indicative of the remote data object stored at the remote resource (Parker discloses that the content sharing access service 202 facilitates the various types of interactions by customers based on an API and/or interactive interactions based on the graphical user interface provided to the customers (i.e., web pages (URL) hosted by the content sharing access service 202)) (Parker, para. 48),
a group identifier identifying the set of users of the group-based communication interface (Parker discloses that the content sharing access service 202 provides other information in a secure shared content group such as identifiers that are used to determine a location of where the shared content resides (i.e., network address of the sharing device, etc.), as well as other information that may identify receiving devices that are in the secured content sharing group; the access control information includes an identifier or information that is uniquely associated with the secure content sharing group such as randomly generated identifier, customer identifier, an identifier associated with the sharing receiving device, etc.) (Parker, para. 49, 59), and
a share location identifier identifying a share location within the group-based communication interface (Parker discloses that the content sharing access service 202 provides other information in a secure shared content group such as identifiers that are used to determine a location of where the shared content resides (i.e., network address of the sharing device, etc.), as well as other information that may identify receiving devices that are in the secured content sharing group; the access control information includes an identifier or information that is uniquely associated with the secure content sharing group such as randomly generated identifier, customer identifier, an identifier associated with the sharing receiving device, etc.) (Parker, para. 49, 59); and
causing display of the graphical representation of the remote data object at the share location within the group-based communication interface for view by the set of users identified by the group identifier (Parker discloses that the content sharing access service 202 facilitates the various types of interactions by customers based on an API and/or interactive interactions based on the graphical user interface provided to the customers (i.e., web pages hosted by the content sharing access service 202)) (Parker, para. 48).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Parker related to receiving the remote data object share request comprising a URL, group identifier, share location identifier and causing to display for view by the set of identified users and to combine with Johansson in order to increase the efficiency of securely sharing data among the connected devices (Parker, para. 4, 6).

Regarding claim 16, Johansson and Parker discloses the system of claim 15, wherein the share location is one of a group-based communication channel or a direct message interface (Parker discloses that the content sharing access service 202 facilitates the various types of interactions by customers based on an API and/or interactive interactions based on the graphical user interface provided to the customers (i.e., web pages hosted by the content sharing access service 202)) (Parker, para. 48).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Parker related to receiving the remote data object share request comprising a URL, group identifier, share location identifier and causing to display for view by the set of identified users and to combine with Johansson in order to increase the efficiency of securely sharing data among the connected devices (Parker, para. 4, 6).

Regarding claim 17, Johansson and Parker discloses the system of claim 16, wherein the group identifier is a workspace identifier within the group-based communication system (Parker discloses that the content sharing access service 202 provides other information in a secure shared content group such as identifiers that are used to determine a location of where the shared content resides (i.e., network address of the sharing device, etc.), as well as other information that may identify receiving devices that are in the secured content sharing group) (Parker, para. 49).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Parker related to the group identifier is a workspace identifier within the group=based communication system and to combine with Johansson and Parker in order to increase the efficiency of securely sharing data among the connected devices (Parker, para. 4, 6).

Regarding claim 18, Johansson and Parker discloses the system of claim 15, wherein the remote data object share notification, transmitted to the remote resource, comprises an authentication token authorizing the remote resource to communicate with the group-based communication system (Parker discloses that the access control information causes and/or otherwise allow the receiving device(s) to determine a cryptographic key to be used for encrypting/decrypting content that it shares with other receiving devices in the group) (Parker, para. 44); and
further comprising the step of facilitating user engagement of the remote data object in response to the remote resource validating the authentication token (Parker discloses that the receiving devices 118a and 118b may authenticate the identity of the other device by using their cryptographic keys to generate /validate digital signatures) (Parker, para. 76).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Parker related to the remote data object share notification comprises an authentication token authorizing and validating the remote resource to communicate with the group-based communication system and to combine with Johansson and Parker in order to increase the efficiency of securely sharing data among the connected devices (Parker, para. 4, 6).

Regarding claim 19, Johansson and Parker discloses the system of claim 15, further comprising the steps of:
receiving, from the remote resource, remote preview metadata for the remote data object (Johansson discloses that after verifying the information, the requested information is returned to the user, such as results listing in a web page that the user is able to view via a browser on the user device) (Johansson, para. 62);
generating, based on the remote preview metadata, a remote preview (Johansson discloses that after verifying the information, the requested information is returned to the user, such as results listing in a web page that the user is able to view via a browser on the user device) (Johansson, para. 62), and automatically rendering the remote preview in response to a remote preview request (Johansson discloses that after verifying the information, the requested information is returned to the user, such as results listing in a web page that the user is able to view via a browser (rendering) on the user device) (Johansson, para. 62).

Regarding claim 20, Johansson and Parker discloses the system of claim 19, wherein the remote preview comprises image data or remote preview markup data (Johansson discloses that the data store receives instructions from the application server 1108 and obtains, updates, or otherwise process data (remote preview markup data)) in response to the request(s)) (Johansson, para. 62).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW WOO/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        
09/28/2022